PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
BOUCHETOU et al.
Application No. 15/773,580
Filed: 4 May 2018
For: SINTERED ZIRCONIA MULLITE REFRACTORY COMPOSITE, METHODS FOR ITS PRODUCTION AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(b) filed May 19, 2021, which is being treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application. 

There is no indication that petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jeffrey C. Totten appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on July 17, 2020. The issue fee was timely paid on October 15, 2020. Accordingly, the application became abandoned on October 16, 2020.  The Office mailed a Notice of Abandonment on October 20, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an oath and declaration, (2) the petition fee of $2100; and (3) an adequate statement of unintentional delay.  

It is noted that the petition under 37 CFR 1.313(c) Withdrawal from Issue submitted on May 19, 2021 will be processed in due course.  



37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.” Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement. Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

This application is being referred to Technology Center AU 1731 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET